DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on June 22, 2022, in which claims 2-3, 6-7, 9-10, 13-14, 16-17 and 20 were canceled and claims 1, 4-5, 8, 11-12, 15, and 18-19 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on June 22, 2022, with respect to claims 2-3, 6-7, 9-10, 13-14, 16-17 and 20 have been fully considered and are persuasive. The 35 USC 101 rejection set forth in the most recent action mailed April 28, 2022 has been withdrawn.

Remark
After further reviewed applicant’s arguments filed on June 22, 2022 consistent with original disclosure, it is conceivable the claimed invention filed on June 2022 includes additional elements that integrates into a practical application that renders claims 1, 4-5, 8, 11-12, 15, and 18-19 eligible under 35 USC 101. Therefore, the 36 USC 101 rejection set forth in the most recent action mailed April 28, 2022 has been withdrawn.

Allowable Subject Matter
Claims 1, 4-5, 8, 11-12, 15, and 18-19 are allowed in light of the Applicant’s arguments and in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: The claimed invention is involved in detecting a pattern of characters and numeric digits of an index key, where the index key provides an access to a database through an index access without a sorting operation.
None of the prior of record, singular and any order combination determine a converting format based on the pattern of the index key, wherein the pattern includes a string of the numeric digits, wherein the index key is converted into the converted key by converting a string of the numeric digits into an integer, the converted key is saved into a storage and the integer is the data type in a hexadecimal format, and requires less space than the string of numeric digits as a character data type. These claimed features render claims 1, 4-5, 8, 11-12, 15, and 18-19 allow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        July 13, 2022